Order denying plaintiff’s motion to strike out the first separate defense affirmed, with ten dollars costs and disbursements. We are of opinion that the defense is sufficient in law (Pacific Mut. Life Ins. Co. v. Vogel, 232 Fed. 337), and that in the absence of sufficient evidence from the plaintiff from which may be found a valid acceptance of the policy before the date of the claimed cancellation, the defense would be complete. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.